Exhibit 10.49 SUBSCRIPTION DOCUMENTS INSTRUCTIONS TO INVESTORS AFTER YOU HAVE DECIDED TO SUBSCRIBE FOR AND PURCHASE THE UNITS, PLEASE OBSERVE THESE INSTRUCTIONS: A. Confidential Subscriber Questionnaire Complete and sign two originals of the "Confidential Subscriber Questionnaire." The purpose of the Confidential Subscriber Questionnaire is to provide information as to the suitability of subscribers pursuant to the requirements of the Securities Act of 1933, as amended, and the applicable state securities laws. It is understood that the information provided is confidential and will not be reviewed by anyone other than the Partnership, the General Partner, and its counsel, unless such disclosure is deemed by any such person to be necessary to establish any claim of exemption. B. Subscription Agreement Complete and sign two originals of the "Subscription Agreement." PLEASE READ THE SUBSCRIPTION AGREEMENT IN ITS ENTIRETY. IT CONTAINS VARIOUS STATEMENTS AND REPRESENTATIONS TO BE MADE BY SUBSCRIBERS, AS WELL AS ADDITIONAL INFORMATION ABOUT THE PARTNERSHIP. C. Counterpart Signature Page to the LP Agreement Complete and sign two originals of the counterpart signature page to the LP Agreement. D. Return of Subscription Materials All of the foregoing documents must be delivered to: America First Multifamily Investors, L.P. c/o The Burlington Capital Group LLC 1004 Farnam Street, Suite 400
